

AMENDMENT NO. 2 TO LOAN AGREEMENT




This Amendment No. 2 (the "Amendment") dated as of June 11, 2020, is between
Bank of America, N.A. (the "Bank") and Nature’s Sunshine Products, Inc. (the
"Borrower").


RECITALS


A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
July 11, 2017 (together with any previous amendments, the "Agreement"). The
current commitment amount of the Line of Credit is $25,000,000.


B. The Bank and the Borrower desire to amend the Agreement.


AGREEMENT


1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.


2. Amendments. The Agreement is hereby amended as follows:


2.1 Section 1 is hereby amended by amending the definition of “EBITDA” in its
entirety as follows:
"EBITDA" means the Borrower’s and its consolidated subsidiaries’ net income from
continuing operations before income taxes, depreciation, amortization,
share-based compensation expense, interest expense, and plus loss or less gain
from non-cash foreign exchange transactions and plus losses or less gains from
such extraordinary items as may be mutually agreed in writing between the
Parties from time to time.


2.2 Section 2.1 is hereby amended to read in its entirety as follows:


2.1 Line of Credit Amount.


(a) During the availability period described below, the Bank will provide a line
of credit to the Borrower (the “Line of Credit”). The amount of the Line of
Credit (the "Facility No. 1 Commitment") is Twenty-Five Million Dollars
($25,000,000), as it may be increased in accordance with Section 2.1(d).


(b) This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.


(c) The Borrower agrees not to permit the principal balance outstanding to
exceed the Facility No. 1 Commitment. If the Borrower exceeds this limit, the
Borrower will immediately pay the excess to the Bank upon the Bank's demand.


(d) The Facility No. 1 Commitment may be increased as follows:


(i) Provided there exists no Default or Event of Default, upon notice to the
Bank, the Borrower may, from time to time, request an increase in the Facility
No. 1 Commitment by an amount (for all such requests) not exceeding $15,000,000
(a “Commitment Amount Increase”); provided that (i) any such request for a
Commitment Amount Increase shall be in a minimum amount of $5,000,000, and (ii)
the Borrower may make a maximum of three (3) such requests.


(ii) Promptly following receipt of a request from the Borrower under paragraph
(i) above, the Bank shall notify the Borrower whether or not it has



--------------------------------------------------------------------------------



received credit approval to increase the Facility No. 1 Commitment and, if so,
whether by an amount equal to or less than the amount requested by the Borrower.
The Bank shall provide such notice within twenty (20) business days of receipt
of a request from the Borrower. It is expressly understood and agreed that the
Bank may elect or decline, in its sole discretion, to provide such Commitment
Amount Increase.


(iii) If the Facility No. 1 Commitment is increased in accordance with this
Section 2.1(d), the Bank and the Borrower shall determine the effective date of
such Commitment Amount Increase (the “Increase Effective Date”).


(iv) As a condition precedent to each Commitment Amount Increase, the Borrower
shall deliver to the Bank a certificate dated as of the Increase Effective Date
signed by a responsible officer of the Borrower certifying that, before and
after giving effect to such Commitment Amount Increase, (A) the representations
and warranties contained in Article 6 and the other related loan documents are
true and correct in all material respects, on and as of the Increase Effective
Date (except to the extent that any such representations and warranties (1)
refer specifically to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and (2) are subject to any materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects), and
(B) both before and immediately after giving effect to the Commitment Amount
Increase, no Default or Event of Default exists. The Borrower shall deliver or
cause to be delivered any other customary documents as reasonably requested by
the Bank in connection with any Commitment Amount Increase.


2.3 In Section 2.2, the date “July 11, 2020” is changed to “July 1, 2023.”


2.4 Section 2.4 is hereby amended to read in its entirety as follows:


2.4 Interest Rate.


(a) The interest rate is a rate per year equal to the sum of (i) the greater of
the LIBOR Daily Floating Rate or the Index Floor, plus (ii) 2.25 percentage
points. For the purposes of this paragraph, "Index Floor" means 0.75 percent.


(b) The LIBOR Daily Floating Rate is a fluctuating rate of interest which can
change on each banking day. The rate will be adjusted on each banking day to
equal the London Interbank Offered Rate (or a comparable or successor rate which
is approved by the Bank) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date. The Bank will use the
London Interbank Offered Rate as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) as determined at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, as adjusted from time to time
in the Bank’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by the Bank. A "London Banking Day" is a day on
which banks in London are open for business and dealing in offshore dollars.


2.5 The following Section 6.18 is hereby added:


6.18 Marijuana.





--------------------------------------------------------------------------------



The Borrower represents and covenants that the Borrower, each Guarantor, and
each direct or indirect subsidiary of the Borrower or any Guarantor that is
organized in a jurisdiction of the United States or that conducts business in
the United States:


(a) is properly licensed and operating lawfully, in all material respects, with
respect to marijuana or any other controlled substance in the United States and
in each state or other jurisdiction in which such Person does business, except
there shall be no violation of this Section 6.18(a) if a change of law causes
the marijuana-related business of such Person to be in violation of any law if
such Person promptly changes its operations to be in full compliance with such
law;


(b) does not import and/or sell and does not intend to import and/or sell
marijuana or any other controlled substance in the United States, except in
compliance with applicable law;


(c) does not import and/or sell and does not intend to import and/or sell
marijuana or any other controlled substance in a jurisdiction where such
activities are prohibited by law;


(d) does not purchase and does not intend to purchase marijuana from a
marijuana-related business in the United States or in any other jurisdictions,
to the extent that such activities are illegal in such jurisdictions;


(e) does not partner with, invest in, or distribute marijuana or any other
controlled substance to any party that purchases, sells, manufactures, or
distributes marijuana or any other controlled substance in the United States,
except in compliance with applicable law;


(f) does not partner with, invest in, or distribute marijuana or any other
controlled substance to any party that purchases, sells, manufactures, or
distributes marijuana or any other controlled substance in any jurisdictions
where such activities are illegal; and


(g) will not provide testing or lab facilities to persons or companies that sell
or distribute marijuana.


“controlled substance” as used in this Section means such term as defined under
the Federal Controlled Substances Act, 21 U.S.C. § 801 et seq.


“Marijuana” as used in this Section means all parts of the plant Cannabis sativa
L., whether growing or not; the seeds thereof; the resin extracted from any part
of such plant; and every compound, manufacture, salt, derivative, mixture, or
preparation of such plant, its seeds or resin, except that marijuana does not
include: (1) the mature stalks of such plant, fiber produced from such stalks,
oil or cake made from the seeds of such plant, any other compound, manufacture,
salt, derivative, mixture, or preparation of such mature stalks (except the
resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such
plant which is incapable of germination; or (2) hemp, defined as the plant
Cannabis sativa L. and any part of that plant, including the seeds thereof and
all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of
isomers, whether growing or not, with a delta-9 tetrahydrocannabinol
concentration of not more than 0.3 percent on a dry weight basis.


2.6 The following Section 6.19 is hereby added:


6.19 PACE Financing.





--------------------------------------------------------------------------------



The Borrower has not entered into any Property Assessed Clean Energy (“PACE”) or
similar energy efficiency or renewable energy financing and has no knowledge of
any pending assessments or adjustments with respect to Borrower in connection
therewith.


2.7 The following Section 6.20 is hereby added:


6.20 Beneficial Ownership Certification.


The information included in the Beneficial Ownership Certification, as defined
herein, most recently provided to the Bank, if applicable, is true and correct
in all material respects.


2.8 Section 7.1(a) is hereby amended to read in its entirety as follows:


(a) To use the proceeds of the credit extended under this Agreement only for
general corporate purposes including, but not limited to, share repurchases
approved by the board of directors of the Borrower.


2.9 Section 7.3 is hereby amended by amending the definition of “Funded Debt” in
its entirety as follows:


“Funded Debt” means the aggregate principal amount of all outstanding
liabilities for borrowed money and other interest-bearing liabilities, including
current and long term debt, less the non-current portion of Subordinated
Liabilities. During the fiscal quarters ending June 30, 2020, September 30, 2020
and December 31, 2020, the definition of “Funded Debt” shall not include that
certain loan extended to the Borrower by the Bank in connection with the
Paycheck Protection Program of the Coronavirus Aid, Relief, and Economic
Security Act (the “PPP Loan”). During the fiscal quarter ending March 31, 2021
and each fiscal quarter thereafter, the definition of “Funded Debt” shall
include the outstanding principal amount of the PPP Loan that remains unforgiven
by the applicable government authority.


2.10 Section 7.4 is hereby amended to read in its entirety as follows:


7.4 Basic Fixed Charge Coverage Ratio.
To maintain, at the times and pursuant to the terms set forth below, and on a
consolidated basis for the Borrower and consolidated subsidiaries, a Basic Fixed
Charge Coverage Ratio of at least 1.25:1.0.


"Basic Fixed Charge Coverage Ratio" means the ratio of (a) EBITDA less
Maintenance Capital Expenditures to (b) the sum of interest expense, the current
portion of long term debt (not including the Line of Credit), the current
portion of capitalized lease obligations, cash income tax expense and dividends,
withdrawals, and other distributions (not including share repurchases). During
the fiscal quarters ending June 30, 2020, September 30, 2020 and December 31,
2020, the calculation of the Basic Fixed Charge Coverage Ratio shall disregard
the PPP Loan. During the fiscal quarter ending March 31, 2021 and each fiscal
quarter thereafter, the calculation of the Basic Fixed Charge Coverage Ratio
shall include the outstanding principal amount of the PPP Loan that remains
unforgiven by the applicable government authority.


“Maintenance Capital Expenditures” means expenditures to replace existing fixed
or capital assets (including pursuant to capital leases) undertaken to sustain
current revenue and profitability.


This covenant will be tested at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with



--------------------------------------------------------------------------------



that reporting period. The current portion of long-term liabilities will be
measured as of the last day of the calculation period.


2.11 Section 7.5 is hereby amended to read in its entirety as follows:


7.5 Reserved.


2.12 Section 7.7(e) is hereby amended to read in its entirety as follows:


(e) Other Debt in the aggregate principal amount outstanding at any time not to
exceed $6,000,000 which amount shall be reduced at such time by the principal
amount outstanding of the PPP Loan. For the purposes of this Section 7.7(e), the
amount of the PPP Loan outstanding from time to time expressly excludes, from
the earliest date on which such determination can be made, the portion, if any,
of the PPP Loan which is to be forgiven.


2.13 Section 7.14 is hereby amended by adding subparagraphs (e) and (f) as
follows:


(e) Apply for or knowingly accept any PACE or similar energy efficiency or
renewable energy financing.


(f) Voluntarily suspend its business except for any closure of the business
mandated or advised by a government authority due to conditions not directly
caused by the negligence or willful misconduct of Borrower or any Obligor.


2.14 The following Section 7.28 is hereby added:


7.28 Acknowledgement Regarding Any Supported QFCs.
To the extent that this Agreement or any other agreement contemplated hereby
(collectively, the “Loan Documents”) provides support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the Borrower acknowledges and agrees as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):


(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if



--------------------------------------------------------------------------------



the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States.


(b) As used in this Section 7.28, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


2.15 The following Section 7.29 is hereby added:


7.29 Patriot Act; Beneficial Ownership Regulation.
Promptly following any request therefor, to provide information and
documentation reasonably requested by the Bank for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation. For purposes hereof, (a) “Beneficial Ownership Certification” means
a certification regarding beneficial ownership required by the Beneficial
Ownership Regulation and (b) “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230.


2.16 The following Section 7.30 is hereby added:


7.30 Change in Business Status.
The Borrower agrees that, with respect to the Borrower or any Obligor which is a
business entity, not to, without the Bank’s written consent, adopt a plan of
division or divide itself into two or more business entities (pursuant to a
“plan of division” under Section 18-217 of the Delaware Limited Liability
Company Act or a similar arrangement under any other applicable state statute).





--------------------------------------------------------------------------------



2.17 Section 10.11 is hereby amended to read in its entirety as follows:


10.11 Notices.
Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax number(s) listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing (any such notice a “Written Notice”). Written Notices shall be effective
(i) if mailed, upon the earlier of receipt or five (5) days after deposit in the
U.S. mail, first class, postage prepaid, (ii) if telecopied, when transmitted,
or (iii) if hand-delivered, by courier or otherwise (including telegram,
lettergram or mailgram), when delivered. In lieu of a Written Notice, notices
and/or communications from the Bank to the Borrower may, to the extent permitted
by law, be delivered electronically (i) by transmitting the communication to the
electronic address provided by the Borrower or to such other electronic address
as the Borrower may specify from time to time in writing, or (ii) by posting the
communication on a website and sending the Borrower a notice to the Borrower’s
postal address or electronic address telling the Borrower that the communication
has been posted, its location, and providing instructions on how to view it (any
such notice, an “Electronic Notice”). Electronic Notices shall be effective when
the communication, or a notice advising of its posting to a website, is sent to
the Borrower’s electronic address.


2.18 In subparagraph (d) of Schedule A to the Agreement, the amount of the
unused commitment fee “0.20%” is changed to “0.25%.”


2.19 Exhibit B (Form of Compliance Certificate) to the Agreement is hereby
deemed to be replaced by Exhibit A attached hereto.


3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a Default or Event of
Default under the Agreement except those events, if any, that have been
disclosed in writing to the Bank or waived in writing by the Bank, (b) the
representations and warranties in the Agreement are true in all material
respects as of the date of this Amendment as if made on the date of this
Amendment, (c) this Amendment does not conflict, in any material respect, with
any law, agreement, or obligation by which the Borrower is bound, (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower's powers, has been duly authorized, and does not conflict with the
Borrower’s articles of incorporation or bylaws, (e) the information included in
the Beneficial Ownership Certification most recently provided to the Bank, if
applicable, is true and correct in all material respects, and (f) as of the date
of this Amendment and throughout the term of the Agreement, no Borrower or
Guarantor, if any, is (1) an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (2) a
plan or account subject to Section 4975 of the Internal Revenue Code of 1986
(the “Code”); (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.


4. Conditions. The effectiveness of this Amendment is conditioned upon the
Bank’s receipt of the following items, in form and content acceptable to the
Bank:


4.1 A fully executed counterpart of this Amendment from the Borrower and each
guarantor and/or collateral pledgor (collectively, a “Credit Support Provider”)
in form satisfactory to the Bank.


4.2 KYC Information.


a.Upon the request of the Bank, the Borrower shall have provided to the Bank,
and the Bank shall be reasonably satisfied with, the documentation and other
information so



--------------------------------------------------------------------------------



requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.


b.If the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, it shall have provided a Beneficial Ownership
Certification to the Bank if so requested.


4.3 Evidence that the execution, delivery and performance by the Borrower and
each Credit Support Provider of this Amendment and any instrument or agreement
required under this Amendment have been duly authorized.


4.4 Payment by the Borrower of (i) a renewal fee in the amount of Fifty Thousand
Dollars ($50,000) and (ii) all reasonable expenses of the Bank relating to the
negotiation, drafting of documents, and documentation of this Amendment and all
related documents.


4.5 Payment by the Borrower of all reasonable and documented costs, expenses and
attorneys' fees (including allocated costs for in-house legal services) incurred
by the Bank in connection with this Amendment.


5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to any Waiver of Jury
Trial or Dispute Resolution Provision contained therein, shall remain in full
force and effect.


6. Electronic Records and Signatures. This Amendment and any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Amendment (each a
“Communication”), including Communications required to be in writing, may, if
agreed by the Bank, be in the form of an Electronic Record and may be executed
using Electronic Signatures, including, without limitation, facsimile and/or
.pdf. The Borrower agrees that any Electronic Signature (including, without
limitation, facsimile or .pdf) on or associated with any Communication shall be
valid and binding on the Borrower to the same extent as a manual, original
signature, and that any Communication entered into by Electronic Signature, will
constitute the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with the terms thereof to the same extent as
if a manually executed original signature was delivered to the Bank. Any
Communication may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Bank of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention. The Bank may, at its option, create one
or more copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
Bank’s business, and destroy the original paper document. All Communications in
the form of an Electronic Record, including an Electronic Copy, shall be
considered an original for all purposes, and shall have the same legal effect,
validity and enforceability as a paper record. Notwithstanding anything
contained herein to the contrary, the Bank is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Bank pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (a) to the extent the Bank has agreed to accept such
Electronic Signature, the Bank shall be entitled to rely on any such Electronic
Signature purportedly given by or on behalf of any Obligor without further
verification and (b) upon the request of the Bank any Electronic Signature shall
be promptly followed by a manually executed, original counterpart. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.


7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF



--------------------------------------------------------------------------------



TERMS AND CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE
OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS
OF THE PARTIES.


[Signature Pages Follow]







--------------------------------------------------------------------------------



This Amendment is executed as of the date stated at the beginning of this
Amendment.




Bank:


Bank of America, N.A.


By: ____________________________________________
Donald Schulke, Senior Vice President




Updated address where notices to Bank are to be sent:


Bank of America
Doc Retention Center
NC1-001-05-13
One Independence Center
101 North Tryon Street
Charlotte, NC 28255-0001
Fax: 866.255.9922


with a copy to:


Bank of America, N.A.
NV1-119-02-01
300 S. 4th Street, 2nd Floor
Las Vegas, NV 89101
Attention: Joda L. Gibson, Senior Vice President
Telephone: 702-824-9054
Fax: 702-824-9012


Borrower:


Nature’s Sunshine Products, Inc.




By: ______________________________________________
Joseph W. Baty, Chief Financial Officer




Updated address where notices to Borrower are to be sent:


Nature’s Sunshine Products, Inc.
2901 West Bluegrass Boulevard, Suite 100
Lehi, UT 84043
Attention: Legal Department
Telephone: (801) 341-7344


with a copy to:


Stoel Rives LLP
201 South Main Street, Suite 1100
Salt Lake City, UT 84111
Attention: Samuel P. Gardiner
Telephone: 801-578-6953
Facsimile: 801-578-6999



--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION
OF GUARANTORS AND PLEDGORS




Each of the undersigned (collectively referred to as the “Credit Support
Providers”) is a guarantor of, and/or is a pledgor of collateral for, the
Borrower’s obligations to the Bank under the Agreement. Each Credit Support
Provider hereby (i) acknowledges and consents to the foregoing Amendment, (ii)
reaffirms its obligations under its respective guaranty in favor of the Bank
and/or under any agreement under which it has granted to the Bank a lien or
security interest in any of its real or personal property, and (iii) confirms
that such guaranty and other agreements, including but not limited to any Waiver
of Jury Trial or Dispute Resolution Provision contained therein, remain in full
force and effect, without defense, offset, or counterclaim. (Capitalized terms
used herein shall have the meanings specified in the foregoing Amendment.)


Although each of the undersigned has been informed of the terms of the
Amendment, each understands and agrees that the Bank has no duty to so notify it
or any other guarantor/pledgor or to seek this or any future acknowledgment,
consent or reaffirmation, and nothing contained herein shall create or imply any
such duty as to any transactions, past or future.


Dated as of _______________, 2020.











--------------------------------------------------------------------------------



Guarantors:


Quality Nutrition International LLC


By: ________________________________
Joseph W. Baty, Vice President


Updated address where notices to Quality Nutrition International LLC are to be
sent:


Quality Nutrition International LLC
2901 West Bluegrass Boulevard, Suite 100
Lehi, UT 84043
Attention: Legal Department
Telephone: (801) 341-7344


with a copy to:


Stoel Rives LLP
201 South Main Street, Suite 1100
Salt Lake City, UT 84111
Attention: Samuel P. Gardiner
Telephone: 801-578-6953
Facsimile: 801-578-6999






Synergy Worldwide, Inc.


By: ________________________________
Joseph W. Baty, Vice President




Updated address where notices to Synergy Worldwide, Inc. are to be sent:


Synergy Worldwide, Inc.
2901 West Bluegrass Boulevard, Suite 100
Lehi, UT 84043
Attention: Legal Department
Telephone: (801) 341-7344


with a copy to:


Stoel Rives LLP
201 South Main Street, Suite 1100
Salt Lake City, UT 84111
Attention: Samuel P. Gardiner
Telephone: 801-578-6953
Facsimile: 801-578-6999







--------------------------------------------------------------------------------



EXHIBIT A


Form of Compliance Certificate


[See attached.]





COMPLIANCE CERTIFICATE


This Compliance Certificate (the "Certificate") is delivered pursuant to the
Loan Agreement dated as of July 11, 2017 (together with all amendments and
modifications, if any, from time to time made thereto, the "Loan Agreement"),
between Nature’s Sunshine Products, Inc. (the "Borrower") and Bank of America,
N.A. (the "Bank"). Unless otherwise defined, terms used herein and in the
financial covenant calculations delivered to the Bank with this Certificate have
the meanings provided in the Loan Agreement.


The undersigned, being the duly elected, qualified and acting authorized
financial officer of the Borrower, on behalf of the Borrower and solely in his
or her capacity as an officer of the Borrower, hereby certifies and warrants
that:


He or she is an officer of the Borrower and that, as such, he or she is
authorized to execute this Certificate on behalf of the Borrower. He or she has
reviewed the terms of the Loan Agreement and has made or has caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and condition of Borrower and its consolidated subsidiaries (as applicable)
during the accounting period covered by the attached financial statements (the
“Applicable Period”). The financial covenant calculations delivered to the Bank
with this Certificate are true and correct and are, subject to any amendments
thereto between the date of delivery of such prior calculations and the date
hereof, substantially in the same form as the financial covenant calculations
previously delivered to the Bank.


As of ________________, 20___:


A.Unless specifically noted in (B) immediately below, the examination described
in the third paragraph above did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes an Event of Default under
the Loan Agreement during the Applicable Period.


B.The Borrower did suffer an Event of Default with respect to the following
provisions of the Loan Agreement for the Applicable Period [Show "Nil" or
specifically (i) list any areas where the Borrower suffered an Event of Default
under the terms of the Loan Agreement and (ii) provide details of any action it
is taking and proposes to take with respect thereto]: __________




IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate,
this ______ day of ______________, 20____.


Nature’s Sunshine Products, Inc.


By:
Name and Title:



